Citation Nr: 0942351	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
pes planus.  

2.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  

3.  Entitlement to specially adapted housing.

4.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Winston-Salem, regional office (RO) of the Department of 
Veterans Affairs (VA).  

In the October 2009 informal hearing presentation, the 
Veteran's representative raised the issues of entitlement to 
service connection for a low back disability, bilateral ankle 
disabilities, and bilateral arthritis of the knees.  These 
issues are referred to the RO for action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased evaluation for pes 
planus, entitlement to an automobile and adaptive equipment 
or adaptive equipment only, and entitlement to specially 
adapted housing are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran is not service connected for a disability that is 
productive of blindness in both eyes with 5/200 visual acuity 
or less or includes the anatomical loss or loss of use of 
both hands, nor does the medical evidence show the existence 
of such disability. 



CONCLUSION OF LAW

The criteria for special home adaptation grant have not been 
met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Prior to the initial adjudication of his claim, the Veteran 
was provided with a VCAA notification letter in October 2003.  
This letter notified the Veteran of the evidence required to 
substantiate his claim for entitlement to a special home 
adaptation grant.  It also notified him of the evidence that 
would be obtained by VA, the evidence it was his 
responsibility to obtain, and the assistance VA could provide 
him in obtaining this evidence.  The record indicates that 
all private and VA medical records have been obtained, and 
there is no indication of any outstanding evidence that is 
pertinent to the Veteran's claim.  The Board finds that the 
duties to notify and assist the Veteran have been met, and 
will proceed with consideration of his appeal.  

The Veteran states that he wishes to have his home adapted 
because his pes planus makes it difficult for him to ambulate 
without the use of a wheelchair or walker. 

A Veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and 
total service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual 
acuity or less; or (2) includes the anatomical loss or loss 
of use of both hands.  The assistance referred to in this 
section will not be available to any Veteran more than once.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The December 2003 rating decision shows that the Veteran's 
service connected disabilities include pes planus, evaluated 
as 50 percent disabling; sinusitis, evaluated as zero percent 
disabling, and a healed scar from a ganglionectomy of the 
left wrist, evaluated as zero percent disabling.  His 
combined evaluation is 50 percent disabling.  

The Board finds that the Veteran is not entitled to a special 
home adaptation.  He is not service connected for visual 
impairment.  Similarly, although the Veteran is service 
connected for a scar of the left wrist, he is not service 
connected for any disability of the hands.  There is no 
evidence that the scar of the left wrist affects his left 
hand and even if it did, the Veteran is not service connected 
for any disability whatsoever of the right upper extremity.  
As the Veteran is not service connected for either of the 
disabilities required to make him eligible, entitlement to 
special home adaptations is not warranted.


ORDER

Entitlement to a special home adaptation grant under the 
provisions of 38 C.F.R. § 3.809a, is denied. 


REMAND

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) observed that a request for total 
rating based on individual unemployability due to service 
connected disabilities (TDIU), raised either overtly or 
implied by a fair reading of the claim or of the evidence of 
record, is not a separate claim for benefits, but rather is 
best understood as involving an attempt to obtain an 
appropriate rating for a disability or disabilities.  
Consequently, when entitlement to TDIU is raised during the 
adjudicatory process of the underlying disability or during 
the administrative appeal of the initial rating assigned for 
that disability, it is part of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 
456 (2009).  

In this case, after the April 2006 VA fee basis examination, 
the examiner included a history of the Veteran's pes planus 
in the examination report.  The examiner reported that "He 
indicates that the periods of marching, walking and lifting 
have taken a toll on his feet.  He states today that he is 
unemployable and unable to make a living.  It is very 
difficult for him to stand on his feet."  

In consideration of the holding in Rice, the Board interprets 
the Veteran's statement to the April 2006 examiner as raising 
a claim for TDIU.  Moreover, as this claim is considered to 
be part of the claim for an increased evaluation for pes 
planus, the Board finds that this appeal must be returned to 
the AMC/RO in order to determine whether or not the Veteran 
intends to pursue a claim for TDIU and, if so, to afford the 
AMC/RO an opportunity to develop and consider these claims 
together.  

In regards to the claims for entitlement to an automobile and 
adaptive equipment or adaptive equipment only, and 
entitlement to specially adapted housing, the Board notes 
that the pertinent question in both issues is whether or not 
the Veteran has loss of use of his feet due to his service 
connected pes planus.  

The available medical evidence shows that the Veteran 
sometimes uses a wheelchair and that on other occasions he 
uses a walker or cane.  Although this does not meet the 
criteria for automobile and adaptive equipment or specially 
adapted housing, they do show a possibility that the Veteran 
can meet the criteria.  

However, the medical evidence is unclear and contradictory as 
to whether or not the Veteran's difficulty with ambulation is 
or would be solely the result of his pes planus, or if other 
nonservice connected disabilities also contribute.  The 
evidence is also unclear as to whether or not the pes planus 
results in loss of use one or both of the feet.  

For example, in November 2001 an examiner noted that the 
Veteran had limited function of standing and walking.  
However, the examiner opined that this was probably related 
to the Veteran's excessive weight more than anything else, 
but complicated by his pes planus and his age.  

A November 2002 examiner stated that the Veteran's symptoms 
were caused by his degenerative joint disease and spurring of 
the calcaneus and not the flat feet.  

A November 2003 examiner, when asked whether the Veteran had 
a loss of balance and propulsion due to his pes planus to 
such a degree that the same function could be accomplished 
equally well by an amputation stump with prosthesis, replied 
that "As I stated before, an amputation is timely on this 
veteran."  However, he then appears to state that it was less 
as likely as not that the same function could be achieved.  

A November 2005 examiner indicated that the Veteran was 
unable to stand or walk more than three to five minutes with 
a walker.  However, this examiner suspected that there were 
other underlying conditions in addition to the pes planus 
that resulted in the Veteran's inability to use his feet.  

In an April 2006 examination, the examiner stated that the 
Veteran's condition had progressed to the extent that it 
precluded locomotion without the aid of braces or support 
devices including a walker.  This examiner added that there 
were no other conditions which contributed to his loss of use 
of the extremities.  In an April 2006 addendum, the same 
examiner was asked whether or not the Veteran's bilateral pes 
planus renders him in such a condition that no effective 
function remains other that which would be equally well 
served by an amputation at the site of election below the 
knee with the use of suitable prosthetic appliance.  The 
examiner replied "no", without any reasons or bases as to how 
he reached this opinion in view of his original statement.  

Additional private and VA treatment records indicate that the 
Veteran has multiple joint degenerative arthritis which 
involves both knees.  

Finally, the Board notes that the most recent examination of 
the Veteran's feet was conducted three years ago.  

Therefore, in view of the above, the Board finds that the 
Veteran should be scheduled for an additional examination in 
order to determine whether or not he has loss of use of his 
feet.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and determine 
whether or not he wishes to pursue a 
claim for TDIU.  If so, take all 
appropriate action necessary to develop 
and adjudicate this claim.  

2.  Schedule the Veteran for a new 
examination of his feet to determine 
whether nor not there is loss of use of 
one or both feet and to determine the 
extend of disability due to service-
connected pes planus.  The claims 
folder must be provided to the examiner 
for use in the study of this case, and 
the examination report must state that 
is has been reviewed.  A copy of this 
remand should also be provided.  All 
indicated tests and studies should be 
conducted.  After the completion of the 
record review and examination, the 
examiner should attempt to express the 
following opinions: 

1) In regards to loss of use of either 
or both of the Veteran's feet, does any 
effective function remain other that 
which would be equally well served by 
an amputation at the site of election 
below the knee with the use of suitable 
prosthetic appliance?

2) If the answer to the first question 
is yes, then is it as likely as not 
that the Veteran would still have this 
loss of use of the foot or feet solely 
from the service connected pes planus 
even if there were no other 
disabilities of the lower extremities?  
Either indicate that "Yes, it is as 
likely as not that the loss of use is 
solely due to pes planus, and the 
Veteran would still have loss of use if 
pes planus was his only disability," or 
"No, the loss of use is the result of a 
combination of factors in addition to 
the pes planus."  The reasons and bases 
for the opinions should be provided, 
and any other disabilities or factors 
which may contribute to loss of use 
should be identified.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


